Case 8:18-cr-00468-GJH Document 256-1 Filed 03/04/20 Ragerilemf 3 ENTERED

MAR 0 4 2020
ATTACHMENT A carn ATSPFERTSNT
STIPULATION OF FACTS DISTRIST OF masvuanu

BY

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

At all times relevant. the email address ~Daniel.Drunz@navy-mil.us” was a registered
Yahoo. Inc., email address and was not an email address on the official United States Navy email
domain. Co-conspirators of EUCHARIA NJOKU, a/k/a “U.K.,” a/k/a “Ukay,” a/k/a “Rita”
(*“NKOJU”), established and used this email address, authentic forms, titles, addresses, and other
indicia in order to pose as United States government contracting agents. Parts of this fraud scheme,
including but not limited to email and telephone correspondence and counterfeit form creation,
were conducted from outside the United States, including but not limited to Nigeria. NJOKU’s co-
conspirators convinced United States companies (Victim Company 1, 2, and 3, collectively referred
to as the “Victim Companies’) that the conspirators were authorized to make purchase agreements
on behalf of the United States government. As such, the Victim Companies, without prior payment,
shipped to NJOKU’s co-conspirators certain merchandise, including specialized communications
equipment, cellular telephones, computers, and large screen televisions. NJOKU and her co-
conspirators sold or otherwise disposed of the fraudulently obtained property without rendering
agreed payment to Victim Companies.

The Victim Companies

Victim Company | was a company headquartered in the State of Washington that provided
wireless voice and data services. Victim Company 2 was a wholesale audio-video distributor and
manufacturer’s representative located in the Commonwealth of Virginia. Victim Company 3 was a
cleared United States defense contractor headquartered in the State of Maryland that designed,
manufactured, and marketed communications equipment. At least one victim company suffered
substantial financial hardship. including but not limited to the postponement of employee retirement
plans or termination of employment, as a result of the offense.

The Wire and Mail Fraud Conspiracy

Beginning at least in or about October 2015, and continuing until at least in or about March
2017, in the District of Maryland and elsewhere, NJOKU did knowingly conspire with Peter
Unakalu, Khalid Razaq (“Razaq”). Janet Sturmer (“Sturmer”). Brandon Ross (“Ross”).
Saulina Eady (“Saulina Eady”), Saul Eady. Eunice Nkongho (“Nkongho”), and others to
commit wire fraud, that is, to devise and intend to devise a scheme and artifice to defraud the Victim
Companies, and for obtaining money and property from the Victim Companies by means of false
and fraudulent pretenses, representations, and promises (“the scheme to defraud”), and, for the
purpose of executing and attempting to execute the scheme to defraud, to cause to be transmitted
by means of wire communication, in interstate and foreign commerce, any writings, signs, signals,
pictures, and sounds, in violation of 18 U.S.C. § 1343; and to commit mail fraud, that is, to devise
and intend to devise a scheme and artifice to defraud the Victim Companies, and for obtaining
money and property from the Victim Companies by means of false and fraudulent pretenses,

10

af
Case 8:18-cr-00468-GJH Document 256-1 Filed 03/04/20 Page 2 of 3

representations, and promises, and, for the purpose of executing and attempting to execute the
scheme to defraud, to cause to be placed in any post office or authorized depository for mail matter,
any matter and thing whatever to be sent or delivered by the Postal Service, and to deposit and
cause to be deposited any matter and thing whatever to be sent or delivered by any private or
commercial interstate carrier, and to take and receive therefrom. any such matter and thing, and to
knowingly cause to be delivered by mail and such carrier according to the direction thereon, and at
the place at which it is directed to be delivered by the person to whom it is addressed.

As part of the West Coast operation of this criminal organization, NJOKU, operating under
the nickname “Rita,” received the fraudulently obtained property shipped from her co-conspirators
on both the East Coast (Razaq and Sturmer) and the West Coast (Ross) and was in charge of
facilitating the movement and resale of the stolen property (iPhones, iPads, and LG large screen
televisions) to various buyers. Unakalu, the architect of this scheme, resided outside the United
States (likely in Nigeria). Unakalu recruited NJOKU into the fraud scheme. NJOKU
communicated directly with Unakalu and Nkongho via WhatsApp, an encrypted Internet-based
chat application. In these communications, NJOKU spoke with Unakalu numerous times during
the duration of this fraud scheme. As evidenced from the forensic analysis of Nkongho’s cellular
telephones, Unakalu communicated with NJOKU multiple times, often using Nkongho to relay
messages between them. NJOKU met with buyers located by Unakalu., and also personally located
and negotiated the resale of the stolen property to at least one buyer in the Los Angeles, California,
area.

For the resale of the iPhones and iPads in or about September 2016, NJOKU received the
stolen items from her co-conspirators and personally delivered the stolen items to the buyers.
Specifically. in September 2016, at the direction of Unakalu, NJOKU received nineteen brown
boxes of iPhones and iPads from Razaq and Ross in a parking lot of a retail establishment in
California. Again, at the direction of Unakalu, NJOKU met the buyers, provided them the stolen
Apple items. and received payment in cash. Unakalu directed NJOKU to hold the money and meet
with Razag the next day because Razaq had more products to sell. The following day, NJOKU
met Ross and Razaq at a hotel near Los Angeles International Airport. Ross provided NJOKU
with the keys to a U-Haul cargo van filled with boxes of stolen iPhones and iPads. NJOKU drove
the cargo van to the buyers, provided the buyers the stolen items, and received payment in cash.
NJOKU provided some of the proceeds to Razaq. During these resales, approximately $1.1 million
in stolen iPhones and iPads were resold to various buyers in the Los Angeles area.

In or about November 2016, Unakalu contacted NJOKU via WhatsApp to discuss selling
televisions in the Los Angeles. California area. Over WhatsApp. Unakalu sent NJOKU pictures
of and prices for the televisions. When a resale transaction of the LG televisions occurred, at first,
NJOKU met the buyer at the storage facility where the stolen items were being stored pending
resale and directed Ross to be there to provide access to the storage unit. NJOKU met the buyer,
the buyer received the stolen items, and NJOKU received the cash payment. During subsequent
resales. NJOKU directed the buyers to the storage facility, Ross met the buyers to turn over the
stolen items, and NJOKU later met the buyers to receive payment in cash. On two occasions, while
NJOKU was out of the country, another individual operating at the instruction of NJOKU with the
coordination of Ross facilitated the resale and received payment in cash. During these resales,
approximately $3,185,466.80 in stolen televisions were resold to various buyers in the Los Angeles

area.

11
Case 8:18-cr-00468-GJH Document 256-1 Filed 03/04/20 Page 3 of 3

NJOKU received the cash payments from the buyers at the direction of Unakalu and
provided the fraud proceeds to Razaq and Ross. NJOKU received a portion of the proceeds totaling
at least $40,000 for her participation and her trusted role in the fraud conspiracy.

Based on search warrant results, surveillance footage, business records from the Victim
Companies, and information from others, the loss foreseeable to NJOKU, and within the scope and
in furtherance of the conspiracy, was more than $3,500,000 but not more than $9,500,000, based
on the value of the goods fraudulently obtained from the Victim Companies.

SO STIPULATED:

 

 

Eucharia Njoku
Defendant

Fa More KO

| R. Kramer
Counsel for Defendant

 

12
